332 F.2d 180
W.R.B. CORPORATION et al., d/b/a Robertson ConstructionCompany, et al., Appellants,v.Odell GEER, d/b/a Odell Geer Company, and B.H. (Bert) Camp,d/b/a B.H.C.Materials Company, Appellees.
No. 20999.
United States Court of Appeals Fifth Circuit.
May 20, 1964.

Arthur Mitchell, Robert C. Howell, Jake Jacobsen, Austin, Tex., for appellants.
Lee Curtis, Belton, Tex., for appellees.
Before HUTCHESON and BROWN, Circuit Judges, and CHRISTENBERRY, district judge.
PER CURIAM.


1
On its former appearance in this Court, W.R.B. Corp. v. Geer, 5 Cir., 1963, 313 F.2d 750, we remanded this case because the District Judge had not properly applied the clearly erroneous standard in the review of the findings of the special master.  F.R.Civ.P. 53(e)(2).  Our reconsideration on the briefs and argument and the record made by the District Judge on remand reveals two things without question.  First, on remand the District Court carefully applied the correct legal standard which we epitomized in our former opinion.  Second, applying those standards, there was ample basis for sustaining the Special Master's findings.  No point would be served by discussing each of these items or the evidence pro and con on them.  There was conflict and the Special Master resolved it.  There is ample basis for his resolution.


2
That leaves only the question of law as to whether the District Judge could disregard the findings of the Master relating to the effect of certain releases.  We agree with the District Court that under the controlling Texas cases, e.g., Oviett v. Warner, Tex.Comm'n App., 1926, 288 S.W. 434; First Texas Prudential Ins. Co. v. Conner, Tex.Civ.App., 1919, 209 S.W. 417, the releases lacked legal consideration to support a discharge of the particular items allowed by the Master.  This being true, the Master's findings relating to the releases were clearly erroneous if findings of fact, and were clearly wrong if conclusions of law.  In either event the District Judge properly set them aside.


3
Affirmed.